Citation Nr: 0305849	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1974 to June 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran testified before the undersigned 
at a hearing at the RO in March 2000.  In February 2001, the 
Board remanded the case to the RO for additional development.  

While the case was in remand status, it was transferred to 
the RO in Cleveland, Ohio, where a special processing unit 
considered it.  That unit continued the denial of the 
veteran's claim for service connection for diabetes mellitus 
but granted service connection for the veteran's low back 
disorder and assigned a 40 percent rating effective in 
January 1998.  There is no indication in the record that the 
veteran has disagreed with the assigned rating or effective 
date, and those matters are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process); see also Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997) (observing, in substance, that the effective 
date and the degree of disability are separate issues that 
must be separately appealed).  


FINDINGS OF FACT

1.  The veteran received notice of the evidence and 
information needed to substantiate the claim for service 
connection for diabetes mellitus, and all relevant evidence 
necessary for an equitable disposition of the claim has been 
obtained.  

2.  There is no competent evidence of diabetes mellitus in 
service or within the first year after service, nor does the 
evidence demonstrate that the veteran's diabetes mellitus is 
related to his service or any incident of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in November 1999 and in that document informed the 
veteran of the requirements for service connection of a 
claimed disability on direct, aggravation and presumptive 
basis.  In a letter dated in November 2002, the Cleveland RO 
told the veteran about the VCAA, the information and evidence 
necessary to support his claim and procedures for him to use 
to obtain VA assistance in providing evidence.  The RO 
requested that the veteran provide the names and addresses of 
health care providers who had evidence relevant to his claim 
notified him that VA would attempt to obtain those records.  
He was told that VA would obtain any identified employment 
records or records from other federal agencies.  The RO also 
notified the veteran that it was ultimately his 
responsibility to make sure the records were received by VA.  
The Board is satisfied that the veteran has been advised what 
evidence he should submit and what evidence VA would obtain 
on his behalf, in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran underwent VA examination in July 2002, and the 
veteran has provided clinical records from private health 
care providers.  In addition, the RO obtained the veteran's 
service medical records and VA outpatient records.  The 
veteran has reported that he received treatment for diabetes 
from a private physician from 1976 to 1980.  The Board held 
the record open after the March 2000 hearing so that the 
veteran could take action to obtain those records, but in 
April 2000 the veteran reported that the doctor had died many 
years ago and he did not know the doctor's last address.  In 
November 2002, the Cleveland RO contacted the veteran by 
telephone.  At that time the veteran reported that he had 
received the letter about the VCAA notice and duty to assist 
obligations.  The veteran stated that he did not have any 
additional evidence to submit in support of his claim, and he 
said he did not have or know of any other sources of 
evidence.  In addition, the veteran provided testimony at the 
March 2000 hearing, and the veteran and his representative 
have provided written argument in conjunction with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim.  No reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including diabetes 
mellitus, if such disease is shown to have been manifest to a 
compensable degree within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an 
herbicide agent during service in Vietnam during a specified 
period and certain other rebuttable presumptions are 
satisfied, service connection may be granted on a presumptive 
basis for diabetes mellitus that is manifest to a degree of 
10 percent or more even though there is no record of the 
disease in service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307, 3.309(e) (2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2002).  If a defect is noted on 
the entrance examination or there is clear and unmistakable 
evidence that the veteran's condition preexisted service, the 
next question to be addressed is whether the preexisting 
condition was aggravated by service.  Paulson v. Brown, 7 
Vet. App. 470 (1995).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the relevant presumptive period; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Available post-service clinical records and examination 
reports, which are dated from 1995 onward and include a July 
2002 VA examination report, show that the veteran has been 
diagnosed as having diabetes mellitus.  The Board finds, 
therefore, that the claim for service connection for diabetes 
mellitus is supported by a current medical diagnosis of 
disability.  The evidence does not show, however that 
diabetes mellitus was present in service, was manifest to a 
degree of 10 percent within a year after service or that it 
is related to an in-service disease or injury.  

The veteran has testified that he had tests for diabetes 
while he was stationed at Whiteman Air Force Base.  He has 
testified that he was put on a pill for diabetes, which he 
recalls as having been Glipizide.  He also recalls having 
been put on a daily regimen of exercise.  The file includes 
service medical records from Whiteman Air Force Base, but all 
are silent for any complaints or clinical findings that any 
health care provider related to diabetes.  At his service 
entrance examination in October 1974, the veteran gave a 
history of sugar in his urine in 1971, but his urine was 
negative for sugar at the examination.  At Whiteman, 
urinalysis was performed in October 1975 in conjunction with 
evaluation of penile discharge.  The urinalysis was negative 
for glucose; a urethral smear and culture were positive for 
diplococci and staphylococci, and antibiotics including 
penicillin were prescribed.  At his separation examination in 
May 1976, the veteran denied a history of diabetes, and 
urinalysis was negative for sugar.  

There is no medical evidence documenting diabetes mellitus 
until the 1990s although in those records various histories 
provided by the veteran indicate that he has at times said he 
was diagnosed with high blood sugar in 1971, was first put on 
medication (Glucophage and Glynase) in 1989, whereas at other 
times it has been reported that he was diagnosed with 
diabetes in 1976.  As was noted earlier, at entrance into 
service the veteran reported a history of sugar in his urine 
in 1971, but at no time during service including at 
separation was there any positive finding in that regard, so 
there can be no question of aggravation.  Further, records 
that might shed light on evaluation, diagnosis or treatment 
for diabetes in the years immediately following service 
through the 1980s are simply not available.  

The VA physician who examined the veteran in July 2002 
reviewed the entire record, including the veteran's service 
medical records and all available post-service medical 
records, which include records from Princeton Community 
Hospital and VA outpatient records.  At the July 2002 VA 
examination, the veteran reported that he had never been in 
Vietnam and that it was in 1989 that he was officially 
diagnosed with diabetes and started on medications.  After 
examination of the veteran and review of the record, the 
physician stated he could find no incident of diabetes, 
elevated blood sugar or discussion of a diet for diabetes in 
the military medical records and it was therefore his opinion 
that it is less likely than not that there was any diabetes 
during the veteran's active duty time.  He also stated that 
based on his review of the record it was his opinion that it 
is less likely than not that that the veteran's diabetes is 
connected to service.  

The only suggestion in the record that the veteran's diabetes 
mellitus is related to service are the veteran's assertions 
that he had sugar in his urine in service and that he was 
treated for diabetes or its prodromal symptoms in service, 
along with his assertions that he received treatment for 
diabetes from a private physician shortly after service.  
Although the veteran is competent to provide evidence of 
observable symptoms, he is not competent to attribute any 
symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  It is now well established that a layperson 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and this veteran's opinion that his diabetes had its onset in 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As to whether he actually received treatment for or 
was diagnosed as having diabetes shortly after service, the 
Board notes that as a layperson, the veteran's account of 
what a physician purportedly said, filtered as it is through 
a layman's sensibilities, is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  There is no 
medical evidence of record indicating that diabetes mellitus 
was present or diagnosed within one year of the veteran's 
separation from service, and the Board therefore finds that 
competent evidence of the presence of diabetes mellitus 
during the one-year presumptive period is not shown.  

Finally, the Board notes that the veteran's military records 
do not show, nor does the veteran contend, that he had 
service in Vietnam that would provide a basis for 
consideration of his claim on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  In view of the 
foregoing, the Board therefore concludes that the 
preponderance of the evidence is against entitlement to 
service connection for diabetes mellitus on any basis, and 
the claim must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

